Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page jp a

 

A422 0CVG CTC seu
~y\
Nee even Polk \ ce 2 Ofte

 

   
 

 

Nenee AA vy aN
vee Haves CONEY ZOU TO
al Mew Wasen. so

c

te O.S. Co
§ ASO. BY of Rights

 

 

e n-ro.\ Weak) tent Ss cecelve
e Protectlon and Service
ey CEQUICE...

ee Lows 4 to eoaect het

‘oltee Sexual Misconduct"
Section 2H2
Sect g AE FS Totended

ts in ende
gases RA the

  
 
  
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 2 of 78

ay VVAMNE 35 A) Jexander Meer or.
c ANORLY rc, pO OE)

g lO: 7S] AM — VQ AN s-.

am AS [ay Heecael by /

Deters tbe ' Mack!

And Deryecttie Foe,

Cy tty nber wal ALPates,

A+ Nes Monee ra}tee Peer ment.

Two Neo Haven velice Off rcecS,

: — Sexva)| Assau \+yed INE. when |
Yes a ears O\ di | |

| ey Ke Aaoped Ne,

2h Looe oe RN KW andone

Aree , die ered ny Pads,

VAG ce analy 7 and oot
A 273 sy Pepect Sly —— |
me QS CA ped ey poe ASE
CY\ice mitteer, Jolt | e WSs pactne,
Warched.. TT CAM - exores
i 2rre Seas Lau, 9 lneern Pape
LY New Haven Pol4me OLE cers ~~
“f coas IS Yeas Old The
New haven CPo\tce O6-CKcecs!
Corrupted ve tatp het
Polfoe Mf P3cers
Was #Aanpcent... f

Moo =r Toam apt ty aS sin.

4

 
Case 3:20-cv-00967-SRU Document 1. Filed 07/13/20 Page 3 of 78
New Haven Department of Police Service

CIVILIAN COMPLAINT REPORT

Please give this completed document to a Police Supervisor or send it to the Internal Affairs Unit of this agency
at the following address or email: Office of internal Affairs, New Haven Department of Police Service, 1 Union
Avenue, New Haven, CT, 06519. Email: internalaffairs@newhavenct.gov

 

Date of Incident

§ ere

 

Time of Incident .

| Date-Reported

 

 

 

 

 

 

 

4 4 “A oe . .
oa Na@aal Oy
Location of Incident
— . . at voce ). ie we t ‘\ - (2 oe \ A Yd io A Ph AS
POA) ey ae cy yh oo TAD idence sale 3 CS6) he Pont oN NS Pl Aen) Ss

 

Complainant’s Name

A \
Vb gee +
JNO ten pale ft

MAG ArAAWoe L

 

Ss An

TN UE

Complainant’s Address (Strect Ci City, State, ZIP)

 

Complainant’s DOB

 

éf ob ég fen AO
eh POE A FOP

Complainant’s Home Phone#

 

Complainant’s Work Phone#

 

Complainant’s Cell Phone#

 

Complainant’s E-mail

 

 

 

 

 

my py. ERAT. BO
Employer Occupation
Nd
MA ys ot | Hak | “escapades CX AS
Employer’s Address vs | Employer's ‘Telephone

 

 

 

 

 

3 ¢ é - 4
i og im oR ee a SE fom fa fae
weet Co GY . Net BOA
Name of Person Assisting Complainant | Address Telephone
“ oa i ee i ¢ if
q 3 [-{ fr st © : OH by Psy £ %

 

 

 

 

Please provide answers to the following questions:

1. To your knowledge, was all or any part of the incident complained | of video or
audio taped by anyone? a Se re

2. Are you afraid for your safety, or that of any other person, for any reason 398 SY
result of making this complaint? - /;

3. Has anyone threatened you or otherwise tried to intimidate you inan effort to

prevent you from making this complaint? ,

Are you able to read, write and speak the English Language?

<

(0 of =

  

  
 
 

 

 

 

 

 

 

 

{
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 4 of 78

 

 

 

 

Details of the Incident: Please provide a full description of the circumstances that prompted your complaint. Attach
supporting documentation, as appropriate; including | letters, @- “mails, photographs, video or audio tapes, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    

*

AG
:

a Ne * eer :

A XS nents ates i

 

 

(Attach sdditional pages, if necessary)

 

 

& angel

pages. Allofthe

 

t have read, or had read to me, the above and attached complaint and statement consisting of
answers are true and accurate to my knowledge. | understand that making a false statement intended to mislead a
law enforcement officer in his official function is a violation of Connecticut General Statute 53a- 157b and could result

in my arrest and being fined and/or imprisoned.

 

ek

 

| Complainant's Signature _ | Date and Time Signed

     

  

 

 

On this the ___ day of
| before me the undersigned officer, personally appeared |

 

 

‘the complainant whose name. is subscribed. above and
acknowledged that he/she truthfully executed this
instrument for the purposes herein contained.

Print’ st RGnK WATE rr

 

  

 

 

 

 

 

 

 

Person Receiving the Complaint

 

Rank/Name/ ID Number Date Received ° . Time Received

 

 

 

 

 

 

In-Person [__] Mail»

  
  

 

 

 

 

 

 

   
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 eee 5 of 78
De é <7 ly EP
\ _E

as aos ‘by

Two N CW Haven. OFeleer Sone
JE was AS years. “OVA”

- when. Thoo New Ybewen Ore ers -
Took. ae ro. ech Area,

— kAco  2Oe oy PAN Sy TNA GSSAQS

| my Co ‘4 ea theeks, and, 4 1. aguc el .

ley anal... Thee . AQe ce SSoMm
IM €c> Hewen_ Poltce. Or Cer,

iMassac 926. my b bu i+ Secheeks,

aad. said. +. & Be Pa © trer, a

M be. got Mice ass.

| v hen rhee ac A QeSSSEC _
iNew. Haven Coe. Ole,

 

   

   

 

 

  

a0 psec bed ¢ fans wth bis
lhnaer "eS, tp and. ou, |

ha And. ok, a Pew. “8 PACES en a
When. Ac ese aaa toc othe. Tilted A

i \
Tame. — Dtsocds ecly Condsct

  

Nand \4blecfag! The tes sy
And Second 7 Ne CE Sob LIA © L

| wa tawciol= _O¥sor ce \y Condock
i= WAS MEF ocel being Nhacrass
loy yt WO hy er) Wauen | Fo fee 35 0
[Rex wy Seroall. ASH SSau red,

 

os = ALY Noes coat” OX 4 ONE cy } N t "2 LOR ee
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 6 of 78,
&

Hy Coniston gos Way 9,200,

 

 

 

 

   

Ephcer Qagryl Cacs'|
ae

TONS IOD ®

sa-HOSO

  

BS wee pS

 

 

Paltce Sexual Ms, ae

 

 

 

 

  

— Dare ait Sea ae.
othe CRIN ON pen oO aed COA.

athe Nes Haya ig RL
pod There be Sexuq)

eV Peay \¥ x In PErcce C.
aN + nel. a VTS | 7 rey CS

bef S «AOS ED a) MS
to ook — SO. .

 

  

Jf

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 7 of 78

TA us Ade Sen, ag {o-
Qa 20 OA ew Sr dey af

 

= subadted a wrothen
Ced LQ lant abo din Two Neco
Hee wen OFFI eS S ekdal CUS Conddcst.

 

 

rhea Abe Awe t mH den. RA Obangenes)

ClO at Capes ne ~_} days.

AQ Weber conplant datted

TYenveacy SS, CORD

 

 

 

ak Oy" FoTA ALIN. ‘sy of 4
week — | |
Lee tor §h ca\\ moOcs ard Audio

HLecaad. Seles dies as

ot. Ee LOL CA “comple, a

ite taKerna Pblod CS

(“T annel\t 20 G46 ZUG

 

 

 

 

 

 

 

 

 

 
we goer

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 8 of 78

4+ 05 ROUS Me Ak
(De cembec +t DOV es

a f rr Chek A dria Avo (:
tend eau

TOM |
Tos NO has “HA Co
PAu est lea ston Been (eQ\ are “

REA Neus By RAUeny Oth CSS \<

CXUG DWACOS
Meroe, BGR lees “e

Sel (Roses Souce NUD)

AOC nist CATO CO
| ans ‘as Y SON eee
as Heo Sey y Heicers

ra

BS heen yeas SA
a S O'S
rh aloks care ae ee

C . IN, Cio “eh en FOLIC O Execo yes

se Ne es Ole a Ege ic ™ SS eet a Sees "

 

   
— & Boleptl Beeeans

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 9 of 78

   
 

 

ob thes
BRAK.
AO nla

      
 
 
 
 

a Seate

LITO.

 

bg, Po\hce Sexval, Asoc & onde’ an
fo Bowel Assan oe

 

  

Prosecution Ae We, Okacas
| 7 ye c. CA) 1Se@ NH oe
af Se Ke \ oN Wocld itd Lo
Le = hall nw 5 we CY :

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 10 of 78

     
 

( ae a ya ~ -
sc Yo Vi CE
OSE tand OO +
BER Sion Tye grerest ond Serleg
a Sy & 5 TAS “ S ey a nd Se C ‘o Se 6 ao
} c A +o Mae —“ G Ha a4 * o

|
wen gfo
i

   
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 11 of 78

 

 

 

 
hay eshg an
Nevo even.

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 12 of 78
S

te ebktu Mac. oe
eer “pyrkernel N\Clotrs . re
- Feox§ Ned te do. QA. ho CO vo. re

Lon, cea Ane +wo
—-1cecs.. sexual. ots co ald

   

 

 

antes m ING... peters DAs. AS. yoo

 

New Yeuen Poltee Departmert— Aa
. ktd NAaPP. ed. MS Ro. te. oO. k NA

    
  

  

: 7 an. aloanda aed. AaATEA. Ly she. Poolesard..

[Lee 4 Ase

 

ad. a ed. COC aM ALA Bia WES eo -
a Cae ed Sete Hngeces a -

- A bad. Ox ot m —AMa

after BSA Se 2 lo

 

 

 

 

Leac thar ~

 

 

 

 

 

EA These. MW

buyer once the oy  Ctdsled. of aging
it oases ahd 4)
— O-r leer S| Covid hare dl core
an. capes | me wt + Wa. & “NM OO, |
— |)hey covla. have. raped. ME Ws
TThedic. penises, and -hen leaye
me dead ot ther albandoned
ROCAg 1 Cou) iS Ve beer) aA,
ead |S year od ey Who had -
een R aged avd om Re |
by wo) Jeb Haven. P Olice Aedes
yeU wp Mew ACAY iS “Ve wih Saye
Me. They Cry | \d, tt Woman fome.O OS eS

  

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 13 of 78

_ be | ae po
le d af ID>_ \ \ arch C4 HP COO Ln
Ce ALIN Celt ert! yy CALS a ftta . »

cs, Police OF Fideq te acqive —

  
  
   

  
     

 

 

 

 

 

DEE FO KH SOA A Con
ws Haven Poltce Depa~\r eS

 

  

 

 
BEC 566-840

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 14 of 78

ertce of CON OO

\ gx. o ew cr 3 oot

       

 

 

 

Fon. Fee (B00- AOb6= AS Uy

 

 

 

 

 

 

: —— one ‘Kesh --
4 4 1 Anseerny PERG

S 3¢ rier

 

 

fee 3 a4 é Br O00. _

 

 

  

 

och o icKer _

la , a Ov iM aa ge Bo uy"

€ Ot). OM Cop eo

y) ce. Woke A Ass Ke \+ |
oe dec Rs alte. fS waar a
| ey ry | ayes} Mana Ne oC
CN eG We yx" Seas 4 She Ls 3 Copwoek

 

 

Wee te muctpon, “Lo Plea. ded hee te aes Sse SS
Case 3:20-cv-00967-SRU Document 1. Filed 07/13/20 Page 15 of 78

[Oo
Wolor ot New Haven
. Pen | S, “LOTTO ,
\ OM \ 4 Ne P. ITU YUpA |.

Ohoane ie 44 6 BZEO_ ;
Address [6S Chorch cep
Vee Haven, cP CéESIO

(24S en > SOPs ma =| Sogn

meee

JX S Ree eC ndey Paa\el a
c — 2oRp AYE ot}
sel iv a | ert »- dru chron Off

che / ie Mead) so a

cent

vs LH OU Sé@ “~
LC 1S 6 WL)
_ <a018 a a [~

ef NYS ecto ded
‘G ( ‘ Sow ( | 2s 0 rm Aro SP DN ki, Ly

Or LY th - Tos ae

    
 

ae

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 16 of 78

 

/ Cle! ao of Police )
Rareias st eho ONS Gees
Coli ce De cart mp ca k
Shawn Matsa ns
Vise B AAb WOW

  
  
 

conser a AChuGed ve \\ery
Wyck SOE
| ove J

 
 

 

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20. Page 17 of 78

  

(a $ LEM ke! re OS Pb
heerlen (° "Oh S eS sera Pate asl Ale. .
, bease Beaded

enue tee A.dv (Se ; ae

“ede & Stet es AHTfo (us K Oe
ai feo 2 Seq ae oe ee

 

 

   
 

- Date | Teeseay March >, cow

 

 
le

 

 

  
 

 

~ Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 18 of 78

| gpennaniben,

~ (AF ‘| L. iat Oe 4 ak < , Oe -
(AFC \ed hene. PACS > Uy.
, lA QL MaQ\Ko- oN and oe ) | "
: Alp Mohd tn cones’ Cee
(Lessard. ben (. “6 cual Asietted
pa is bee NS tome, eo hie Offic
Le ad Lyeel ollee pe od. by ms. Cre a
made. re Dy ) andl . euete OV
a Lead Pcs. of rare b <p an
| L - PA an (hep Sy. sqras cel ces Oo f. -
flv Klux lure tor

 

™ Pccja die C Mebred ) agensk
ee ole cle Ceo lc Oc “ 5 fed 7
a On. Date Novenbe \o

Cen Oo0N

   

1G - — Tauris = oe

  

  

 
Case 3: 20- -cv-00967-SRU Document 1 Filed i Page 19 of 78

“| - Woes +0 oy Flere 5 \ cee eG

hander lice Pepahty
Ae over Aa| AFF AAC ,
Vey 2@3O 4YOoo |

 
  
  
 

  

“Re: Ona oy } < A \ Say ne

im  LeD. 250. do2g.
| / Pc rlalcc Cc. wT. lo cashier oe

  

eP4 COA

hehe weeny Thee.

the. ~ aber \. of tt a a Lp
—beF& fecal. and Netloaal. |
ee obic. as ake. tree. | Ofekcgr

an opSable tec. foe LEN ec ee...
io ca - th rr er |

 

  
 

Sepe beet Ae fhe News. o edie. ,
C [5c cadeayy a Prunt ay

| Shy, prbl cc Cc Media ov} eh

O ADO Spxwe | \ ANG an dea

 
_Bsery)

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 20 of 78

 

 

 

 

 

Ved 2. dO -—4o3o - Lor:

 

 

 

Sls g conduck by tite thee
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 21 of 78
Wy

z x fo | 2
ner ice v CS CG | mPeecl /

ne Ves
Awed Mype Soe / / . enue ae

serner o—- Conmnec \4 TO
= ~ us ard MWuner Lar oat Vr .
oo TL Governance OF Bn rect! cor
Since. D anvuary AT, “CD }
( renber of the Ne ROCA whic
L Paty, he Served aAQoa
or CE NII CL \, Se \ Vat 4 “Carn
$467 te [1689 |
| Sener. oF Connec tic st

Kep resents Co SANE HeCot 6 CA Gorges

 

emarnenanren,

( S tu “A VA Ar Hy + AY re S CC ee
Danvers 7 5, Ol

“Haktdtoree—— :

. ah B60- 256-6940
or Voll Gree, ab GOO S3S- SSH
7 a C CQO" =A co “ /

OCR IN Of Len C. }

( bIW WL Der ate : “) oO) ).
be .
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 22 of 78

CVaAIMN  Raatn ane
ol¥ce epartmren Om hating
AD Cen (2 aA Pe

 

Sexve “f 0 SSao

KR aw) ly At ce,
we | oP my) KV TOA afnor
fg Sexcal A SSoiu | bs
JF Mo] leat ron ke
Police Sexua\ Mis conduct

 

 

 
 

-fcer, Ac cougbable

0 BRT Sak Ba

re a an SO of, ,——

: Tk tage ee ORS cent eht\d oft God
TiN LNG . Orrve Lot ry aN —
AHae, SLO Moher. =. ‘Y- —
a CSAS pS eee

ew Haven

 
     

EL, Alexander M@Acthouc |
: S2ek +he Deoth Vena| L “No
FOG ~ Wg SO wrwo N) Chad Mo C0)

eo ioe. O-F-+- 4 Cecy — No Sy ps phocthy Mo

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 23 of 78
g

iC (A0 ot -
Anlotah Sou Haven Po Vice
Pepact ent uot a daahs

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 24 of 78

My (VAR Ne. ws MexanderH Fhe
YOu CLAM cere c INE oy Wwe (\ow

Loctte ‘ag Sac?

     

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 25 of 78

a 4\

 

 

 

mM Aatal de Say |
fee OH ST

 

 

 

 

Ae Se cote hase.

 

 

 

U thisfec CO 2 On lis

 

4

Foe bed | ZL cSbole
OC sa bo OL

Da cl), ee a \\ Re Me

Wea lave Fo\fcex C Ca foo

 

prs! Ly s A Heures. are AN
Oba nadancd Ava Om pou

 

 

_ Sey \eriecc vot “Se tar
Iron —p C

 

 

 

Dacyll cart fee ft fect! Med
- el ee OOM eK LZ,
(Mew. en Pak Hee

CST Amrested_ se A.

 

 

 

 

 

le.S+ +r. , OLA aoe bo

C Ou (23 Cn a 4 eA Qad 6. “He

 

 

| Dacy/\\ Caced \\ KX to

 

 

 
 

- te, G wekeryang Pye all

2 Rad \ey a Nex th te

 

  

 

 

al I as ,
OE: é ea
i ;
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 26 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pale ‘Orctense— Hey we

fel JE er esc ey SEE

| SM Cen aAnc\ Owttastao yy.
WWSa— Ceoresettiny the fad

: RY Sadan = BO OO _
ce Te ube ot He Se Jetiy Have _ |

a fee erated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cecinun

 

 

 

 

 

 

 

 

 

~ oa WE Shed,
_ fe tea “se Crthe™ .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

as . .
 

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 27 of 78

 

 

 

 

 

 

 

 

 

{7 eee ee oe
oh Ceashis> St New Hew

 

 

CT A6S\) ae bad oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

aa ay. ie a
a0 L OOM a
_ _ uray you.

 

 

   
 

 

 

 

 

~oy KH Cé

  

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document 1 Filed 07/13/20 Page 28 of 78

S eHegin ~

 

 

 

‘\

 

 

Sous! AS Sau

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nase Shoe cee
Te wi Aas Step ath)
ta Se Mutbetuclty Pic S

 

 

 

a lela acl ha (iS aR

 

 

“nism?

 

 

 

Ste Vell PV]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document 1 Filed 07/13/20 Page 29 of 78

 
Case 3:20-cv-

 

 

00967-SRU Document1 Filed 07/13/20 Page 30 of 78

helo.

jance. fry

 

 

 

 

 

 

 

 

AS anya hs \e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coho (ee ,

 

 

 

 

Is cr t- 2 Te O6Geca on.

 

 

 

 

 

  

SS fe the? Mactan BPerstiy
SL Sd y

 

 

 

on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a Leap
a ah Adis scree a

 

 

 

 

Shawn hye f , | $07 . a
Pate. | ahi $ -

 

 

 

  

 

 

 

Rey

 

 

 

 

 

    

in, la eae Day cd 2eagh\t

   

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 31 of 78

oronte, KeyeS
at — C6 | LlLewg

 

 

 

 

C3 a4 6b 1k
| Cor Se eS 5G.
Sager

 

 

 

, a \ “Vy |
Op Lawensn geste’

 

 

Mexanto Meador A
AS6 Conloacd Sr var (OS
N cos Maven CT OKC | _

 

[le (ephs Ae Aunle

 

7 Oo 8BTZ1 GH

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU_ (Docu umént 1- “ Page 32 of 78 n

pe > \ " 2 a
i. OG on e1 @ fife, <

| a < “4 Ge 6 D1 eee

 

 

 

iC e vee a ;

 

 
, Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 33 of 78

 

New Haven Mayor’ ot ce
LOD AY b ALU0D

 

 

Called Oa Wedacsds

 

 

Vv

EOWA Sd Era Machine Aasuseced

— lV AOA

=.

Pelee, [J ) 2OZO

 

mere |} 2. 3 720) pa osteo. TSI

 

 

 

Called ec] ASW Aor
he Zpvecneec of

COAACCT! cytk

 

 

TA enaction._

An Senay, nechcac Aras cocal

 

at 126 “SOK ,
Nes ain at (22 S 1p
Assi a} yes Sea

 

rte

 

Gover Ne ‘La AMOn om

8607 666+ 4840.
BborF2Zy T3441

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 34 of 78

Fie ™~ he ha d all st 5 fin

LA lb ebeeen } bo} CIN a hen

iT Leto 7 bude che. ode aad 4. CN “

Sopa ai an - pn (wr A) an So
a Crouch tes

Se tt

    
 
  
  
  
   

  

 

 

   

 

“ve he ep Ses

=f pen pees ae agd Fes

   

 

 

 

Cle Utd Ao i retical es \
Vy tly \ DY 4 \, pA - Se

( ek SANS ¢ Ths S$ue SJ
 

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 35 of 78 \

ee pos
Shou Mad" SON 7
Calatel Ads} sos Vee

09 Aer te

Tant Nathant = Hare
Go Sy a 6 ‘ SLOG
ev loa | ee Comp lave Aleoot
! ben Seruah Kode rea
! bey > )F ce cd foecs
a \ eben 1%, oe | q
“FRE Se, ta Ma Sj The Assis 4.4
: Ay Vt en €\ Hare,
Expekt hades SCY

Pople he banly
ot 5Q ke sug AGI
(Ke ent he Ast tsi a a

ty

Nao ‘

OO |

 

 

 

 

of Jat Sevns s
Shae 500

oT Lave oate Fence oh

CWS fel AIA tA oN °

Ss rae A i M Ad) SOA a (
Aes s* Stn Ce Sceada

—O oN None ember (4 Thursda A
T+ \~ AR bes “4 2, S A] S Ne \o FZ, .
ee ct Camm > \ C Ce grog 1b ) M rn cj Of 4
as on | . co ike 1€ 2 Ad Coen S| \ Cm ot ex C3 I -
Co oN vacte A Me: +o We € wy \e OA. Ootice
R ce eel Mey 1c és\ie od Yeon St > \ é
SeXue x IS*> South we Exper en Cee)
Whea WV amas bother yeors old
lve / vere Cu Way CO XC \ \Ce CLL oery

 

 
   
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 36 of 78

\ a\\, Clr ae Ad ph nh Shreder
Fi) CoN \ SSO vo aH Cee ma hee

Seon dau. Decenber | ole
Ht hss _ fea 3 4B Segs anes

ste ap ad Som
UPVAC
ey an vec Serve Assockt
, wot Tee ey K ae ea (pce Optics
| al SO Show awn Md. Seted
| pe eC , OO.

Quiig Our te Con wk ye Se oe

Rowton ct

\L Ce

B Che aN egy or
Tale, ow Kid cnn St? oo > Cn e i RB, ale
' [oC . WOOdEA [Pv
So \ve < A apy Ke Cond Greases, 2,
i

S ; wlahe US DO) LA Cerf ie ,
Cress rVNad oth ©) fen coed
ya chures ot Fee “yi her See eG |
mo Lar AS rd St, ee Oct i.
Ooev it W RAT AA teeny Sart
Kio Klox Klan... Showa Mad! moh}
Speke in, Sinsere Condo)ences —
} 2 coi \\ called Shawn Mad) sou
AS SOEen ' Pree e m4 Seve |
Pan 9! wor VO cece « oul Cannes
—— “Vo uo Mor x, vs

ss KJ OU)

oa, “ Wraeac ae “YG VOT'V"

 

ae Se,
~ pet JW

 

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 37 of 78

Swele Le o,\ Neo Hayes _
) - 1C@. CLE CEES | neatly .
Our OCs COOLS © ASO a

Jon. Nether rel Lap

| eledled | ente e| Reyes
AS Beh EN Oe chee

 

 

  

 
    
  

 

 

  
  

 

toe g.cigte | Meagem 8 Fy
Omen We Qejice delstar
20 Clave a ot obra ag es (ee ao ible

~ AL C. SION. \ oS 4 GA od. tA ER SO

opeohion Sd “oper abe

ce gep.. arkret
/ vel lice. bedlty CN
ay Pol Le Delou cla. if oO. the

“fine gi 43 sic st ake ia e | (CO.
departned Cr nd reperhs | rela te Le
claret on c Pe? Ce) ep ef CAL lnc.” Penne Feel

“ On Cc Ce ka cs f coyte a i A ade,
The. Je pu y cl, © et ES Sri in ed. a). Hee. o (

COA-L Me ¢ aN ee Godel TRI ot i a5 re Or nAS LAT Phy
RONG only Suche aS Geo We Spe bond

 

 

ff

 
pA uoascan. Le soul tes Oot qau so

| 3 OL. Mee Lxteonal. Abas. Oro. 00

Cas¢ 3:20-cv-00967-SRU Document 1 Filed 07/13/20, Page 38 of 78

(Don ELLY \, Ded 2. oN PC 13 wClC AU S
ye

deputy

    

—eeckg—ee~ | tueh Ch y eft acks.

 

- aS a Chi ef of ste€f, dy dhe

pol uce Spek yrerned about |

. oaa > O ere. LOAG \ oO oon iQ 4 +, CS)

| Chuck af Palice 2 3 vecks, Plans.

Land. cQocdins tes aS ers rpemernde

 
 
 
 

LY. Clin ahces
4 nc Stade

7 Porat ofr

| ana the re v ocx doh by
 |Peece - The hist of polce
Pe a So Fools ee. coll kh Se Cc. ected, le CO. A. US ioe Li

 

 

 

 
Case 3:20-cv-00967-SRU Document 1 Filed 07/13/20 Page 39 of 78

og Lj, “aS Ferd
tO Vebrecle Celie a
Occur ed Fo lL

 

Y VN
mies ET
ee oe Ory Foy A |
ASC ay (4 Toes A Sewe|
ces. J coh Ne TTR Ue Peli CC
“A Te boc
£ Men 2 ?

 

fay nen tee
a 4 UebL. ed Le t. fe

aos cle 4, 7, ope
ban if te oe Zevette!

   

cant,

 

re Meu ce
lo act [

Alaout- fy 5 Cy

CH late | a
|. Gage 3:20-0v-00967-SRU Document Filed 07/13/20 Page.4gof78°

      
 

va Vhee Serer
aa Gcanes io IN ed
Aacss OO (\\ CAT

be othe

05) CLC. Vchale and a -

| Dok ve. DFE ( or, Tr et A
   

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page A1 of 78

CHL G hey Jliay Ww oe be OC
B60 © S466 4GBYID
Dvr of- uch | po

20D AY6 62170,
Tuesday Marc, Sh COTO

Le Ch message on cbich «
| 0 (6@e Vowe Hal (La

COU ee Sexual eran
Ime AES SAN, phoae Can:

 

 

Tae

>

 

ott concluded a eg ve ioe OPE e« . AaKe

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 42 of 78

clon she / va\ Affxrcs ee |

 

 

 

Macdle

 

Lo TH a LS

 

Called to ellos vp. —
on ky pate uc Cosecd ing :
Two Mee Hevea ex@as

erve| Mus coaducte teroards

sve ewrshen eS LS ELS Oks
collec Ey clay SnAvary |]

meto + ve Let jvecy Care §

 

Oa Soncley Senn, (Co
Jo DV 6 Ila 5 OG
ViAve. Co \Vedl 2 28 ee
Vorce nal AN Wet re LL | pla

‘calle Ot fore. a. a L. pA

Nore rel Aan were. Poe DUes
Pid nor Leow Q (AcS IA 5<

 

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 43 of 78

 

Y ) Alexander MéAr+huc
FHled a Chuf\ Clatm Agofast
New Woven Polfce Departmen
voc havrtna been Sexvally
Assay \ted_. Sexva) Assavu)ted
Bye —Cecti# fed New Hoven
Police Officer, Dacy\ Caco |
Now Fme! oyeed A+
Hamden Poltce Depactment
PRotrol Divison

203 230 4030

 
~~ Cage’3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 44 0f-78, =. y

 

bs44 pm

 
 

Case 3:20-cv-00967-SRU Document 1 Filed 07/13/20 Page 45 of 78

Taverna) Atfatcs = Of feer $n charge
L 4 CO Ve INO ~Y- Dauta Zanne\ \4
Me Cons AAXG-o6LEG .

The cay ot Nes \asien, CVT O6SS0

Mayors Ofetce Phones ZLOB AUS BLOO

Mayor Tos kn CE \feker |

Slo an -Advanctno Leaders} ?

6réuyh; and equ\t: 5c the Ce &deAts

and the, CAS. ot Nees haan

“Ve Ce Ot Men, Haven — (6S Clrurclh Sraat

New Kaden, at 06910 —Mayor's* 203 446 BLO
Kee Head Qvoartec 2ZOd A4b6 Boo
Roe Macshel’s Office 203 246 6232

 
 

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 46 of 78

 
  
 

 

Sexva |
ae c as

AWose CATION
Bevel Gex Eos ieee,
\ Sc Deve | ened

Eran se Seycloprpa's

TOA CS

> ©, _ EN A, AN rae cH QWe
: “ce On rs AS

‘ss Be ves PorEAOo of ude

 

 
 

essio ‘A Polrce Se
Rs scandy yer Polce Sepa {
Be aqgoleeya
S148 Soe OAC
Bonn ale ost
ae Stroalt PEERS Head Quark
OF gen) OT
Cor WfceS |
\oky C h The. Boding csy7
* . eh me SE eNPCe
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 47 of 78

Search 43- 4+, cer ON
et Golam shiteks rc pas

oe MM C¢ J
itreorse whe Rook 6. Ga, a

SoRt S tre | Rok engin

Be ye rte s TB LA

Kece ca eC ye Ce ey hb ae sos
Ea ASE eS Sve ys Ot [
To

SY Opect any at screpen de
PE xtc c Toy mM -

OF needle tna has ak
and CAC (7 eet a
‘Depo Ss CD Co

“7

 

 

 
Case 3:20-cv-00967-SRU Documen t1 Filed 07/13/20 Page 48 of 78

~ Vy . Sb \
Balloons 3% Ha pey Bi bade
is a\ WOONsS = Heat alloans 1

Fety West pa s

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 49 of 78

\ LAQ A LAY es
Ja \Cexanael MStActhor.

 

_ et : seg mm cy _
ae | “rex Ke 2 A+ sn the ry

fost &
oe ml ey

 

Whew YV. resume MAN Orotbesh

|

| Roe ba Nec Hauer

 

 

\
Pa Wee. Deeart i Tame AT

 

 

Ra Fez Soul Mitscendvek

 

Lum WE LS’ ot r WN CA

 

 

: 3.

 

 

 

A nd his. | cor ene C

 

 

ToT

 

\ a ,
| SS Ce ner mA pprcinencs ek

 

 

 

 

. om s oe,
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 50 of 78

 
 

Case 3:20-cv-00967-SRU Document1 Filed 07/
ICoanec ce

Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 52 of 78

Folice O-(+ Teo YOe

  

NAS Have ‘
Re Ma SE ae eet) rN ©. A Py BIG
ty 2a’ AES IME < Io bel Fase he. ray ees
Bs Badge AO. nwber. tO
a LAT rey We SRN Ne Irs. Badge,
4 SX Ly S Your DrAawm
a Lhe Se oad M ttn ole +ellsay yea wae
Ce sas td vt Ov rages one
ee Cont \ eg Syae — AXATAS YOu - >.
(ea fukn C. —Seavs \ NAuance mer — ~
. oxsah cass new tS. ith \ yPregrl
and < Peltbr Lead (5 wee 7
ct $4 leh,
GEOL mca ats See ce REO Sec ton a
JAG la = &O Ley (ey Sf the. “Comedies
te, , Ne et Fhe Ch. ) Nb Lay.
Ue | NZ.

Dee Sey a.

   

 

- / © oO O ec Fe
oan J RS ae er VY A NAG 7 a Ved mn
%: opp at aN Neyectyy § News PANY
VO C

 
 

yy

£4 7 Aon L. for Roy
| eexcelly ar ASS f-7 pe A OG.
Gerxseally, Ad Yanga C
Wu vn | hy SO wot ee Dol Duk Ass! “ye MWS a
ube, he Cane Cr! N#E Ao / (Vv ws teh
tA << wR bas Bo -+ . y i m4 C *\ be ACES
. €. amet ag) “ W €. x \\ LL << Molo _ JAC C
, 4 Con mm

 

S & At

~~ |
+

 

7

aN Uy —~\) CF} fos NODE? | ; ’
Ny i 2 i J . Mas aN ) “6 A fox a A ape (
» baayv \" \ a SS yy Co \“ AAS C - Pe Co LS

» ne
~ NO pete LAN mol -
atl _ 4 —\a be? Y PX "

§ Led ae? Sa £ Bo ALLY

rece cot é -
Lo f Ak &

cr alc
‘Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 53 of 78

Ry\ | a

¢ be, eS eS FR CS

ape ye : ey Ve Mer - |

ln - | ee Ste. Oy) Sige SOCK Co
aes OS By! 35TH

Fe AINE Fe "S ely alse,

OK Wes ¥ bol tc

    
     
  

  
 
  

 
 
 
 

“

           
  
 

 

 

  

 

Ga soy Sti Fan)

Os” \ Arvee\.

 
 

  
 

MS. OB
. Sng ch a é k a
| yar We, VS foe Og oe
| SS—-f- Se  &
&. Th MV , ia AE 9 : €
_ h. , . °

WO yb ALEK Ww
| “ “

 

 
| Case 3:20-cv-00967-SRU Documenti1 Filed 07/13/20 Page 54 of 78

Ro Ney Wak,
Mook, tM go lave

wg ae ATS
oP CR le O\
»CXUR Atsce Aduc
— AVS CS_
ce Sexual) WS Cod v
WV SIAN eb
(

ore Tce | exval AK aoe
| iP <t cor if vost B fer oa ax : A ast
LIV GD? L UN

VO \— be. ey cere COME: che vise
Feeg'c Civing 2 goulele ~ Si Qe -

Lot u os eek

ait oot Pave fo ge oh of —
EY Wie Sts sft 96 U your

    

Core A: - > 4 bck
her You. Sed th Ls Sea
Make oGce. ¥ Ov the L aisiy ‘s peur

va
Vso COAL cecho | Vy.

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 55 of 78

  

(4
i Ce
Boing iam yas, onduct |
? aes s @ A ere : toh cS
Oete a ASA ciety Og Eas
4 . De amp nen

petige’, a €. aS
{ OmnuTt crite
oie )
Decor te. MANE “acd sata,
My oO & Lv C
TESTIS PERDY " ce
i Ada AGS 4 yp
A At Kone teen ak sak,

earl,

gees Cn\\ mV ~ Rte!

 

“ A at 4. LO) 44 } Mey
WD Cc Ser

getng CaW me, Br a
—T satel Ta fees Su A | Ve A Vhat

He LIARS ex® V4 The Ven Han {\
ion S\Veoe BD Depa ctrs we Wn AN CS

Lets ti, 2a cntaate A

 

Ce Off cer A : KeSet GQ }>-
Re e cet ed OVE. x yin Cm, Racta| Voc d-
WV yb Sar pearce AN uae CO.CC.
pa Teel Sen sk” oe
“ <M vy Ay - VC> Va) | A" Ve rn,

! ¥
ANC) Cy nn (MVE (2 Co Wye Cr
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 56 of 78

‘

Merender MEAT |
Verlag zed Cy Ceapisy- -
: ths Take, a HC

. 8S
e Vey Heanen fate ee nen

an a
OV bg \e
he ene an aks, eS Ne ee Ra
y eo er”
"Se tro; Bayh SS Bates

“i, Cac & SE OU me %
Wrothec %

ae (ee me 7

Ret 1S cali me S Brothec”

Ly Ke i me a,
se Vn 2 aa rom, The Ay wenn
Bee CS. = Ye Wor na \' \ a Sth Cons ha

Eng fon Neh be Or PES 5,

" etd | ert Wang Sk
C Alan Set ICE” Mae si wk o~
kK at \< yer Adicec A. a: | ae ,
WX ee, Lah nee On yp
€ A recs
oF oo ISK < CE se

a Coch js ne ay o ve
ADO MAITY Pres DER CORA ea
Be =a + a “1. ‘os > of “He Pe Oy, IC & is ret
Sere roy Sc OLN v ALO aN ¢ {30
Tater ~O: CO cer A Ace sk! Oo
lacs VCO =e CO AS AA Ko | Wee eee [ bs 1d
Wy Ce Rcec# HOT AL sas Codey

yhe Ff - “ee oe See
Kicked ood the Rite Pepto

  
  

     

  
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 57 of 78

_t fees ST
OT ee RECS
Ee + Wea ee me ‘ \ ee Lal,
a ae hee. S . \
? OVER
PME NSS Fle Seek

“Doe ltce Sexval “ . ae
py Jha, OV ce BOVE
Pac. bake S \ore

sp oust\\ seb tease baste
= 2, \\ ay raed sa We

  

 

  
    

Seed “d <,
C4 CCG ( SO
o

Oe “PRE HC). ’
Nair, OF, @art

a a cecn cry
ee Ce ME

 

Ree”

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 58 of 78

My Cure. a yt \ Vay
Vs Ash bn ct e

New Haver CsI? (ce De srines\ |
And The CAA nS

LENS)

  
  
 
  
 
 
  
  

 

  
 

Oat “OF (65

S a OOO e HS ; é : ) :

PT ps a] KS
PN t—
, UK Co as sya So

NC ec ha je 2. edo.

EB. Deny 1

  
     
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 59 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Is Ne A Cro We
De hand (sashes

Thee O-nerr

TO

 

ant “ex00S2 Ae

 

 

Wealth, event hey

 

aoc! Me asin Jan other

 

 

we au mye ‘hea CAL iss Haver

 

alice Off Teaco he,

 

es dha en lt oSe oak NCAT

 

 

Hos Pk | | io LOK er HOT.

Aw Md 4 TASS <ok€ eA OaD Vg.

daa. Awl ne nee Looe Are 7
CT CMECT NextGen Cage 3:20-cv-00967-SRU Document 1. Filedt®:7/d8/A0ssPageGOimDRBatch.pl?52 1204762163715

Orders on Motions

3:20-cv-00193-JCH Sedensky v.
Saul

EFILE,PROSE

U.S. District Court
District of Connecticut

Notice of Electronic Filing

The following transaction was entered on 7/13/2020 at 11:18 AM EDT and filed on 7/13/2020

Case Name: Sedensky v. Saul
Case Number: 3:20-cv-00193-JCH
Filer:

Document Number: 17(No document attached)
Docket Text:

ORDER granting [16] Status Report/Request to Continue Stay. SO ORDERED by Judge
Janet C. Hall on 7/13/2020. (Lewis, D)

3:20-cv-00193-JCH Notice has been electronically mailed to:

Nicol Fitzhugh _ nicol.fitzhugh@ssa.gov, USACT.SSAECF@usdoj.gov
3:20-cv-00193-JCH Notice has been delivered by other means to:
Sarah Sedensky

118 Pierce Ave.
Bridgeport, CT 06604

lof] 7/13/2020, 11:18 AM
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 61 of 78
New Haven Department of Police Service.

CIVILIAN COMPLAINT REPORT

Please give this completed document to a Police Supervisor or send it to the Internal Affairs Unit of this agency
at the following address or email: Office of Internal Affairs, New Haven Department of Police Service,.4 Union
Avenue, New Haven, CT, 06519. Email: internalaffairs@newhavenct.gav

 

 

Date of Incident Time of Incident | Date Reported |g -xc¢ | Time Reported

 

De Atk peg
: ‘i ? i fb & eon 2 : i pr boty
rie oe Te i A i fou. i. . pope wk

Location of Incident

 

 

 

 

 

v eee \

 

  

 

    

 

 

 

 

 

 

 

 

 

 

 

 

AE Le yi C3 Ne Co wave 6 >
Complainant's Name a Complainant’s Address (Street, City, State, ZIP)
‘ 3 }
By LOXO vy dey | i : yw) (f. my fo Ss Len At ee “Vay g i} ms \ AJ CLS \ j UA
Complainant's DOB | Complainant’s Home Phone# Complainants Work Phone#
PL ay- eof ORO 3 ad
S| Pu RS CE TON SoS 7p ae .
Complainant's Cell. Phone# Comins E-mail
“Poe D . i
Occupation

Employer's Address os Employer’s Telephone
Name of Person Assisting Complainant | Address Telephone

 

 

 

Employee complained about it (if known):, (Name or physical description, Badge #, Car #, pte. )

 

 

 

-Please provide answers to the following questions:

1. To your knowledge, was all or any part of the incident complained of video or
audio taped by anyone?

2. Are you afraid for your safety, or that of any other person, for any reason asa
result of making this complaint?

3. Has anyone threatened you or otherwise tried to intimidate you in an effort to
prevent you from making this complaint?

4. Are you able to read, write and speak the English Language?

5. If your answer to Question #4 is “No” or “Unsure”, have you been provided
with adequate language assistance to help you understand and fill out this form?

 

 

 

 

(if you answered “Yes” to any of the above questions, please provide details below.)

 

—_

Ze
oo
ae
=

Roce
Case-3:20-cv-00967-SRU_Document.1__Filed 07/13/20. Page 62. of 78

| Details of the Incident: Please provide a full description of the circumstances that prompted your complaint. Attach
supporting documentation, as appropriate; including letters, e-mails, photographs, video or audio tapes, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Attach additional pages, if necessary) r ~ “es
t ye, ¢ of pe rot Se dued | i
| have read, or had read to me, the above and bttached complaint and statement consisting of ____ pages. Allo of the

answers are true and accurate to my knowledge. | understand that making a false statement intended to mislead a
law enforcement officer in his official function is a violation of Connecticut General Statute 53a-157b and could result

in my arrest and being fined and/or imprisoned.

 

: Complainant’s Signature. _}Date and Time Signed

    

i J f%
7
{

Notary (For Authority See C.G.S. §§1- 24, 3- 94a et seq. a)

 

 

 

Onthis the __s day of
before me the undersigned officer, personally appeared
the complainant whose name is ‘subscribed. above and
acknowledged that he/she truthfully executed this
instrument for the purposes herein contained.

 

 

Print Rank/Name/ID Number:

 

 

 

 

 

 

 

 

Person Receiving the Complaint ve

 

°

Time Received

 

    

 

 

 

+ . Date haf,
YF b/; L4[ CAL
[Telephone [7] In-Person [7] mail Le E- Mail °. oO Other

 

Rank/Name/ 1D Number
SH IZ

Method of Contact (Check):

 

  

 

Complaint Control Number

 

Signature of person receiving complaint

  

 

 

on

Seow
et Sr q4al oF ao

Sneead

ork seat eC

. Sexcal Ady. Wy an Ace ments,
_— (Fo LL. eds arm PM eckanclen

— Re, ‘Hehe! CS.

| Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 63 of 78

JUN 7 9 2020

 
  
   
 

 

  
  

Com afr

tAuen_ Dal toe! OFF TE.

*s

 

Buen ro Tee - Ofc So -

  

 

  

 
 
  

Bia Mh ee
oe :
s4 Ss Une Saascace

 

 
. Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 64 of 78

 

 

 

 

 

 

 

 

 

 

   

~ ete UY Sy aaaterae) e ( 7
a CSE etsy Gute.

(COCO <. eN.. (Seq. (Sn.

 

SiScerns aden

(By 0
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 65 of 78

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 66 of 78

— Cress evartne Sucvelarces
Se Neto Haver ottec Ofer |
Basse Oe Oo
Bee OR nl Pitrcondecl
Be aA he Se
Monsey ne) ne Cc” CORO ©
At S- AFTAn Commense
the Conplatat of Wetlins -
Bihan Bad Gatos back
ttn Hae cE Seay
One Houc Tack fn tee

   

 

_f

 

KEE,

 
  

 

    

   

 

Badge PO? Pot Tce, - Sexval
‘Sete -| Me “Dp AGU oe th 7 Oo

 

 
 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 67 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Documenti1 Filed 07/13/20 Page 68 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

forerunner nnn een nescence
.

i

i
Case 3:

20-cv-00967-SRU Document1 Filed 07/13/20 Page 69 of 78

 

_A\exe AAe-r Wath. hg i

 

 

Wael De psky Ce SOO ractibeal
Counse\ Chae Ke _

UW)48 Kyran & | SS |

Wo

seer

YA, Zora 2.
2 Sceéc ao ZS ZOO AA. ee

 

 

 

 

 

 

 

 

 

fe Cd Js SX ic Ay Ach

fotSr S pecrke \_ whe
lane ey LRG <Putl Cladvs
aX A Pla. 1 Fs he.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ine ww fl en Saks,

 

 

pigests Eis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 70 of 78

 

 

 

 

 

 

 

 

= YACS

 

Lh chet Sc Reowt et

 

 

 

 

EN

New Were QE Depodeck -

pT 7 Mew ec

Hes (Mees feuen Rsitce

Coxwe| Hara vacct 7

| Sexue\ A dAVancem<caty

Oi Sunace. 2 = O2O

 

 

 

 

 

act | (Sts Cee Pachs—

 

 

 

 

(hile Com platy nyt

 

 

 

Th _ verbena, AACE Os

 

  

Kies Hwan Faliag Beynase

i

{rene CQ ss ZN

 

wa. Qeben ack te clade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 71of78 —

Roche Ca were. “2.673

 

 

K\ euUys. \\ ON evr. elt € 5 OFAC Cer

 

 

 

 

 

 

 

i

f

O-Fet cer vk AN abed ve.

jon. We Month of Nowcnber 30

COV  B8222.

ie LIAS oy ats WS ac Cy olere
thes Pee se NZltnc ON She

Stdecoalk | wal shay: tar

* Dollac Kas” tea OPen

New Haver Os lice OPT cer _
[Would nok leove re alone |

fia< we Vicee ot the Land

at ac for“ De\\ar Ktog“

a? sper _ “The So Sect ivnber

“26 % “To ok aude y_\ aad. ot _

 

The. Pree, anal DEL Carey me
fA Coe par (Son ote other

ta VAS fn ee ee meen sSe
- a
Of A OCcS Ha) me [_ oftef AS _
| \ nell sl —
crest. Neus Weyer Ge lt Vee

 

 

 

 

izes.
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20 Page 72 of 78

oe
Ms — tac eo Cec. |
ote, ; hacc AS Ont Cletes

pt Anert a “eats [TEAS

utho have te (etal Bes le

cove
YS
Cc
>
-
JO
D
be
as
a
or
>
CC

 

Pree ta Wye Yree 0 phe
Land, aad Who have. th OP
Fol. ly lone ree Leon .

erasemet: ree Cro e |

Danger Warrt Some p. |

Fred’ Cron. De Cer Ho 4 ot
Character. Free fron Tabet dette,

and Veree ron Disect ning ty al
Ka Vee Vroom Yost Scct ok nective

tr bercaatten, Free Fron
VAS Kel Wacains +6 lwaike
Your reed pel Nc ver Ruled a
Onder 4\¢e Cen VeASe. Lp tecemnd
Subseck th ceahned. tes charge _
CNL “tt Tres passtas and.

\
D3 Feordec ¥ nt LSConda yee ee te
U . Er ay H Hoey

 

| | Mexe no et Mekclbas CT ot owe “

 

 

BEDE
Case 3

 

wees Sige TA

 

Peg eea

 
 

 
Ye

nt I

 
 
Case 3:20-cv-00967-SRU Document1 Filed 07/13/20

Page 77 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
